GOTHARD, Judge.
Defendant, Jerry Edwards, was charged by bill of information with manslaughter in violation of LSA-R.S. 14:31. On January 9, 1991 Edwards entered a plea of guilty as charged. He was sentenced, on April 3, 1991, to a term of ten years. Although an objection to the sentence was entered on defendant’s behalf, no oral motion for appeal was filed. A written motion for appeal was filed on April 12, 1991. Defendant asserts his sentence is excessive. We dismiss the appeal ex proprio motu.
LSA-C.Cr.P. art. 914- provides:
A motion for an appeal may be made orally in open court or by filing a written motion with the clerk. The motion must be made no later than five days after the rendition of the judgment or ruling from which the appeal is taken. The motion shall be entered in the minutes of the court.
Because the motion for appeal was untimely made, the sentence is no longer subject to review under the ordinary appellate process unless defendant first obtains a reinstatement of his right to appeal by application for post conviction relief to the district court. State v. Counterman, 475 So.2d 336 (La.1985); State v. Rankins, 552 So.2d 1328 (La.App. 5th Cir.1989).
For this reason the appeal is dismissed.
DISMISSED.